EXHIBIT 10.1
 
DOMAIN NAMES ASSIGNMENT AGREEMENT


This Domain Names Assignment Agreement (the “Agreement”), dated as of February
29, 2012, by and among Gregory Pippo (the “Assignor”), and Vanity Events
Holding, Inc., a Delaware corporation (the “Assignee”).


WHEREAS, Assignor has adopted, used and registered with Network Solutions, the
domain Names www.buyborroworsell.com and www.buyborroworsell.net (the “Domain
Names/s”); and


WHEREAS, the Assignor desires to assign the Domain Names and the registration
therefor to the Assignee, and the Assignee desire to acquire said Domain Names
and the registration therefor from the Assignor on the terms set forth in this
Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


ARTICLE I
ASSIGNMENT


1.1 Assignment.  Subject to the terms and conditions set forth in this
Agreement, the Assignor hereby conveys, assigns, and transfers to the Assignees,
its successors and permitted assigns, all right, title and interest and goodwill
in or associated with the Domain Names together with any unregistered or
registered trademarks, service marks, copyrights or other intellectual property
or property rights based on or in any way related to the Domain Names set forth
on Schedule A attached hereto, and the Assignees accept from the Assignor the
above assignment of all of Assignor’s rights, title and interest to the Domain
Names.  The closing of the Assignment (the “Closing”) shall take place
immediately following the execution hereof or such later date as the parties
shall agree.


1.2           Consideration for Transfer.Assignee shall pay Assignor the sum of
$2,500.00 (twenty five hundred dollars) to compensate Assignor for fees and
services paid for Domain Names to date.


1.3           Effectuate Transfer.  Assignor agrees to cooperate with Assignee
and to follow Assignee’s instructions in order to effectuate the transfer of the
Domain Names registration in a timely manner.  Specifically, Transferor agrees
to prepare to transmit the necessary Network Solutions registration deletion
template and/or correspond with Network Solutions to authorize transfer of the
Domain Names.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties of Assignor.  Assignor hereby makes
the following representations and warranties to the Assignees:


(A)     Ownership of Domain Names. Assignor owns and is conveying to Assignees
all of its rights, title and interests to the Domain Names, free and clear of
all liens, mortgages, pledges, security interests, encumbrances or charges of
any kind or description and upon consummation of the transaction contemplated
herein good title in the Domain Names shall vest in Assignee free of all liens
and other charges.  Assignor has not previously assigned, transferred to any
party, granted any rights or license, or otherwise disposed of any rights in,
and that is owns and possess all rights, title and interest in the Domain Names.
Assignor does not possess any actual knowledge of any existing threatened or
known claims or liabilities against Assignor relating to the Domain Names.
 
 
1

--------------------------------------------------------------------------------

 


(B)           Authorization; Enforcement.  Assignor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
transaction and otherwise to carry out his obligations thereunder.  The
execution and delivery of each of the documents by Assignor and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Assignor and no further action is required by
Assignor.  Each of the documents contemplated by this transaction has been duly
executed by Assignor and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of Assignor enforceable against
Assignor in accordance with its terms.


(C)           Future Use of Domain Names. Assignor covenants and agrees that
after transfer, Assignor shall not make any further use, either for its own
benefit or for the benefit of any other person or entity, of the Domain Names.
As of the effective date of this Agreement, Assignee shall, as the sole owner of
the Domain Names, have the exclusive right to use or otherwise transfer the
Domain Names. Assignor agrees that it, and any entities it controls or is
associated with, shall not in the future register, use, apply to register or
assist any third party to register, use or apply to register any Domain Names or
trademarks that are confusingly similar to the Domain Names, including any other
formatives, misspellings, URL extensions and/or any other phrases using a
similar term that comprises or includes, whether alone or in combination with
each other or with other words, the Domain Names or any variation thereof.


(D)           No Consents, Approvals, Violations or Breaches. Neither the
execution and delivery of this Agreement by the Assignor, nor the consummation
by Assignor of the transactions contemplated hereby, will (i) require any
consent, approval, authorization or permit of, or filing, registration or
qualification with or prior notification to, any governmental or regulatory
authority under any law of the United States, any state or any political
subdivision thereof applicable to Assignor, (ii) violate any statute, law,
ordinance, rule or regulation of the United States, any state or any political
subdivision thereof, or any judgment, order, writ, decree or injunction
applicable to Assignor or any of Assignor’s properties or assets, the violation
of which would have a material adverse effect upon Assignor, or (iii) violate,
conflict with, or result in a breach of any provisions of, or constitute a
default (or any event which, with or without due notice or lapse of time, or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which Assignor is a party
or by which Assignor or any of Assignor’s properties or assets may be bound,
which would have a material adverse effect upon Assignor.


2.2           Representations and Warranties of Assignees.  Each Assignee
represents and warrants to the Assignor as follows:


(A)           Authorization; Enforcement.  Assignee has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
transaction and otherwise to carry out his obligations thereunder.  Each of the
documents contemplated by this transaction has been duly executed by Assignee
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of Assignee enforceable against Assignee in
accordance with its terms.


(B)           Due Diligence.  Assignee acknowledges that upon execution of this
Agreement, he has completed his own investigation and undertaken any and all due
diligence he deems necessary.


(C)           No Consents, Approvals, Violations or Breaches. Neither the
execution and delivery of this Agreement by the Assignee, nor the consummation
by the Assignee of the transactions contemplated hereby, will (i) require any
consent, approval, authorization or permit of, or filing, registration or
qualification with or prior notification to, any governmental or regulatory
authority under any law of the United States, any state or any political
subdivision thereof applicable to the Assignee, (ii) violate any statute, law,
ordinance, rule or regulation of the United States any state or any political
subdivision thereof, or any judgment, order, writ, decree or injunction
applicable to the Assignee or any of his properties or assets, the violation of
which would have a material adverse effect upon the Assignee, or (iii) violate,
conflict with, or result in a breach of any provisions of, or constitute a
default (or any event which, with or without due notice or lapse of time or both
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Assignee is a
party or by which the Assignee or any of his respective properties or assets may
be bound, which would have a material adverse effect upon the Assignee.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III
MISCELLANEOUS


3.1             Entire Agreement; Amendments.  The Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.  No modification, amendment or waiver of any provision
of, or consent or approval required by, this Agreement, nor any consent to or
approval of any departure herefrom, shall be effective unless it is in writing
and signed by the party against whom enforcement of any such modification,
amendment, waiver, consent or approval is sought.


3.2           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 6:30 p.m. (New
York City time) on a business day, (ii) the business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Agreement later than 6:30 p.m. (New
York City time) on any date and earlier than 11:59 p.m. (New York City time) on
such date, (iii) the business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.


3.3             Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.


3.4           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing.


3.5           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


3.6           No Waiver.   The waiver by any party of the breach of any of the
terms and conditions of, or any right under, this Agreement shall not be deemed
to constitute the waiver of any other breach of the same or any other term or
condition or of any similar right.  No such waiver shall be binding or effective
unless expressed in writing and signed by the party giving such waiver.


3.7           Severability.                      If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.


3.7           Construction. The article and section headings contained in this
agreement are inserted for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.


3.8           Further Assurances.  Each party will execute and deliver such
further agreements, documents and instruments and take such further action as
may be reasonably requested by the other party to carry out the provisions and
purposes of this Agreement.


[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first indicated above.


  ASSIGNOR:






/s/ Gregory Pippo
Name:  Gregory Pippo




   ASSIGNEES:




VANITY EVENTS HOLDING, INC.




/s/ Scott Weiselberg
Names: Scott Weiselberg
Title: Director



 
4

--------------------------------------------------------------------------------

 

SCHEDULE A


Domain Names




www.buyborroworsell.com


www.buyborroworsell.net
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5